DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings 9A and 9B, are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 9A reference number 911 (should be changed to 991 consistent with specification paragraph 101 as filed) and in Fig. 9B reference number 911 (should be changed to 991 consistent with specification paragraph 102 as filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PGPUB 2017/0153122 A1) and further in view of Yadav (US PGPUB 2016/0360997 A1).

As per claim 1, Tang discloses a method (Tang, Fig. 5 and Fig. 6) comprising: 
obtaining a first orientation of a first spatial orientation sensor and a first orientation of a second spatial orientation sensor (Tang, Fig. 5:501-504, and paragraphs 42 and 70, discloses “The sensors may have different spatial orientations relative to each other such that the data from each sensor may have a different relative coordinate system”); 
obtaining a second orientation of the first spatial orientation sensor and a second orientation of the second spatial orientation sensor (Tang, Fig. 6:603-605, and paragraphs 68, 70 and 76, as seen in Fig. 5 and Fig. 6, the system obtains a second 
obtaining a third orientation of the first spatial orientation sensor and a third orientation of the second spatial orientation sensor (Tang, paragraphs 72 and 73, the system continuously monitor the spatial orientation of the sensors in order to recalibrate the sensors if the spatial orientation for each sensor has changed (providing third and fourth orientation of the first spatial sensor and a second spatial sensor)); 
obtaining a fourth orientation of the first spatial orientation sensor and a fourth orientation of the second spatial orientation sensor (Tang, paragraphs 72 and 73, the system continuously monitor the spatial orientation of the sensors in order to recalibrate the sensors if the spatial orientation for each sensor has changed (providing third and fourth orientation of the first spatial sensor and a second spatial sensor)); 
determining a relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor based on the first orientation of the first spatial orientation sensor, the second orientation of the first spatial orientation sensor, the third orientation of the first spatial orientation sensor, the fourth orientation of the first spatial orientation sensor, the first orientation of the second spatial orientation sensor, the second orientation of the second spatial orientation sensor, the third orientation of the second spatial orientation sensor, and the fourth orientation of the second spatial orientation sensor (Tang, Fig. 2, and paragraph 51, discloses “FIG. 2 describes the process of transforming relative coordinates of a given sensor to match the reference frame of another sensor.  FIG. 2 shows a cube as viewed by sensor 1 201 in the 
Tang does not explicitly disclose wherein the relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor is fixed.
Yadav discloses relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor is fixed (Yadav, paragraphs 32, 33 and 51, discloses multiple magnetic sensors are arranged at a known fixed spatial distance and orientation with respect to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang teachings by placing sensors with certain orientation, as taught by Yadav.
The motivation would be to provide a system to reduce uncertainty in the measurement and improve accuracy and precision (paragraph 34), as taught by Yadav.

As per claim 2, Tang in view of Yadav further discloses the method of claim 1, wherein at least three of the first orientation of the first spatial orientation sensor, the second orientation of the first spatial orientation sensor, the third orientation of the first spatial orientation sensor, and the fourth orientation of the first spatial orientation sensor are different from one another (Tang, paragraphs 51, 54 and 56, discloses “The parameters may include changes to sensors over time, such as displacements of sensors between a certain time and a subsequent time.  The displacements may include translational displacement and/or rotational displacement.”); 

wherein the third orientation of the first spatial orientation sensor and the fourth orientation of the first spatial orientation sensor are different (Tang, paragraphs 51, 54, and 56, further the relative orientation of the first spatial orientation sensor with respect to second spatial orientation sensor is determined based on continuously orientation determination of the first spatial orientation sensor and the second spatial orientation sensor, hence each orientation will be different at different times, paragraphs 68-73).

As per claim 3, Tang in view of Yadav further discloses the method of claim 1, wherein at least three of the first orientation of the second spatial orientation sensor, the second orientation of the second spatial orientation sensor, the third orientation of the second spatial orientation sensor, and the fourth orientation of the second spatial orientation sensor are different from one another (Tang, paragraphs 51, and 54); 
wherein the first orientation of the second spatial orientation sensor and the second orientation of the second spatial orientation sensor are different; wherein the third orientation of the second spatial orientation sensor and the fourth orientation of the second spatial orientation sensor are different (Tang, paragraphs 51, 54, and 56, further the relative orientation of the first spatial orientation sensor with respect to second spatial orientation sensor is determined based on continuously orientation determination 

As per claim 4, Tang in view of Yadav further discloses the method of claim 1, wherein determining the relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor comprises: 
determining a relative orientation of the first spatial orientation sensor with respect to a reference frame (Tang, paragraphs 50 and 51, discloses “FIG. 2 describes the process of transforming relative coordinates of a given sensor to match the reference frame of another sensor”); 
determining a relative orientation of the second spatial orientation sensor with respect to the reference frame; determining the relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor based on the relative orientation of the first spatial orientation sensor with respect to the reference frame and the relative orientation of the second spatial orientation sensor with respect to the reference frame (Tang, paragraphs 51 and 70, discloses “The processor may collect the sensor data and express all of the data in a uniform reference coordinate system 503.  After the data is transformed to a uniform reference coordinate system the data may be analyzed to detect discrepancies in the spatial configuration of one or more sensors 504.  A discrepancy may be indicative of an error in an expected or predicted spatial relationship between one or more sensors.  Detected discrepancies may indicate that the sensor or sensors require recalibration”).


As per claim 5, Tang in view of Yadav further discloses the method of claim 4, wherein determining the relative orientation of the first spatial orientation sensor with respect to the reference frame is based on the first orientation of the first spatial orientation sensor, the second orientation of the first spatial orientation sensor, the third orientation of the first spatial orientation sensor, and the fourth orientation of the first spatial orientation sensor (Tang, paragraphs 51, 70, 72 and 73, discloses “The processor may collect the sensor data and express all of the data in a uniform reference coordinate system 503.  After the data is transformed to a uniform reference coordinate system the data may be analyzed to detect discrepancies in the spatial configuration of one or more sensors 504.  A discrepancy may be indicative of an error in an expected or predicted spatial relationship between one or more sensors.  Detected discrepancies may indicate that the sensor or sensors require recalibration”).

As per claim 6, Tang in view of Yadav further discloses the method of claim 4, wherein determining the relative orientation of the second spatial orientation sensor with respect to the reference frame is based on the first orientation of the second spatial orientation sensor, the second orientation of the second spatial orientation sensor, the third orientation of the second spatial orientation sensor, and the fourth orientation of the second spatial orientation sensor (Tang, paragraphs 51, 70, 72 and 73, discloses the relative orientation of the first spatial orientation sensor and the second spatial orientation sensor determined with respect to reference frame to determine any continuous orientation of the spatial sensors based on previous orientations).


Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PGPUB 2017/0153122 A1).

As per claim 20, Tang discloses a method (Tang, Fig. 5 and Fig. 6) comprising: 
determining a first relative orientation of a first spatial orientation sensor with respect to a first imaging sensor based on a relative orientation of the first spatial orientation sensor with respect to a first reference frame and based on a relative orientation of the first imaging sensor with respect to the first reference frame (Tang, Fig. 5:501-504, and paragraphs 42, 48, 50, 51, and 70, discloses “FIG. 2 describes the process of transforming relative coordinates of a given sensor to match the reference frame of another sensor”); 
determining a second relative orientation of a second spatial orientation sensor with respect to a second imaging sensor based on a relative orientation of the second spatial orientation sensor with respect to a second reference frame and based on a relative orientation of the second imaging sensor with respect to the second reference frame (Tang, Fig. 6:603-605, and paragraphs 48, 68, 70 and 76, as seen in Fig. 5 and Fig. 6, the system obtains a second orientation of the first spatial orientation sensor and a second orientation of the second spatial sensor after recording an initial spatial orientation of the sensors); 

determining a fourth relative orientation of the first imaging sensor with respect to the second imaging sensor based on the first relative orientation, the second relative orientation and the third relative orientation.
However Tang discloses in paragraphs 72 and 73, the system continuously monitor the spatial orientation of the sensors in order to recalibrate the sensors if the spatial orientation for each sensor has changed (providing third and fourth orientation of the first spatial sensor and a second spatial sensor), equivalent to claimed determining a third relative orientation of the first spatial orientation sensor with respect to the second spatial orientation sensor); 
determining a fourth relative orientation of the first imaging sensor with respect to the second imaging sensor (Tang, paragraphs 72 and 73, the system continuously monitor the spatial orientation of the sensors in order to recalibrate the sensors if the spatial orientation for each sensor has changed (providing third and fourth orientation of the first spatial sensor and a second spatial sensor)) based on the first relative orientation, the second relative orientation and the third relative orientation (Tang, Fig. 2, and paragraph 51, discloses “FIG. 2 describes the process of transforming relative coordinates of a given sensor to match the reference frame of another sensor.  FIG. 2 shows a cube as viewed by sensor 1 201 in the coordinate system of sensor 1 202 and a cube as viewed by sensor 2 203 in the coordinate system of sensor 2 204” and also please see paragraphs 54, 56, and 68-73).

The motivation would be to automatically calibrate sensors to avoid collecting useless data and improving data quality (paragraph 2), as taught by Tang.

Claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PGPUB 2017/0153122 A1) and further in view of Yadav (US PGPUB 2016/0360997 A1).

As per claim 21, Tang further discloses the method of claim 20, wherein the Tang does not explicitly discloses first spatial orientation sensor, the second spatial orientation sensor, the first imaging sensor and the second imaging sensor have fixed relative orientations with respect to one another.
Yadav discloses first spatial orientation sensor, the second spatial orientation sensor, the first imaging sensor and the second imaging sensor have fixed relative orientations with respect to one another (Yadav, paragraphs 32, 33 and 51, discloses multiple magnetic sensors are arranged at a known fixed spatial distance and orientation with respect to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang teachings by placing sensors with certain orientation, as taught by Yadav.



Allowable Subject Matter
Claims 16-19, are allowed over the prior art of the record.

Reasons for Allowance
16.   Regarding independent claim 16, (and its respective dependent claims), Tang (US PGPUB 2020/0285938 A1) reference discloses a method of sensor calibration. However, Tang references whether taken alone or in combination fail to disclose “determining a first output, a second output, a third output, and a fourth output, of a spatial orientation sensor when the imaging sensor is respectively at the first orientation, at the second orientation, at the third orientation, and at the fourth orientation; determining a relative orientation of the spatial orientation sensor with respect to the reference frame based on the first output, the second output, the third output, and the fourth output; determining a relative orientation of the spatial orientation sensor with respect to the imaging sensor based on the relative orientation of the spatial orientation sensor with respect to the reference frame and based on the relative orientation of the imaging sensor with respect to the reference frame” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED HAIDER/Primary Examiner, Art Unit 2633